          Case 1:19-vv-01054-UNJ Document 39 Filed 02/26/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1054V
                                        UNPUBLISHED


    DEIRDRE MAGUIRE,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: January 8, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Sylvia Chin-Caplan, Law Office of Sylvia Chin-Caplan, LLC, Boston, MA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On July 22, 2019, Deidre Maguire filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder bursitis, subacromial
tendinitis and associated sequelae, or a Shoulder Injury Related to Vaccine
Administration (“SIRVA”), as a result of her September 27, 2016 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On January 4, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Case 1:19-vv-01054-UNJ Document 39 Filed 02/26/21 Page 2 of 2




1, 7. Specifically, Respondent indicates that

      DICP [Division of Injury Compensation Programs, Department of Health
      and Human Services] has concluded that petitioner’s alleged injury is
      consistent with SIRVA as defined by the Vaccine Injury Table. Specifically,
      petitioner had no history of pain, inflammation, or dysfunction of her left
      shoulder; pain occurred within 48 hours after receipt of an intramuscular
      vaccination; pain was limited to the shoulder in which the vaccine was
      administered; and no other condition or abnormality has been identified to
      explain petitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a), (c)(10).

 Id. at 7. Respondent further agrees that “based on the medical records outlined above,
petitioner suffered the residual effects of her condition for more than six months.
Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id. (citing 42 U.S.C. § 300aa-13(a)(1)(B);
42 U.S.C. § 300aa-11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
